ORFINGER, Judge,
concurring specially:
This is an appeal from a non-final order (Interim Order on Custody). I concur in the result because the court has the power under chapter 61, Florida Statutes (1977) to temporarily give custody of children to someone other than the parents when the court finds, as it did here, that there appears to be a “. . . substantial present threat to the . . . well being of the children if they are permitted to continue to remain with either of the parties.” I agree with appellant, however, that the trial court did not have the power to commit these children to H.R.S. under the chapter 39, Florida Statutes (1977) petition, absent a finding of dependency; but this was corrected by the trial court in a subsequent modified order. We should give the trial court an opportunity to complete the disso*650lution proceeding and make a permanent custody award on the merits.